Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Attorney of Record Clark Weight agreed to the following examiners amendment made to the SPECIFICATION in a telephone correspondence on 7/8/2022.
Applicant’s amendment filed 6/27/2022 is acknowledged.  In view of the amendment, the rejection under 35 U.S.C. §112 (a)(b) has been withdrawn.
Specification
The following amendment to the specification and claim is based on 7/8/2022 electronic communication and interview with Mr. Weight which provided figure descriptions, a descriptive statement and amended claim language.
Additionally, the figure descriptions provided on 7/8/2022 have been amended by the Examiner to agree with the labels on the figures in the drawings (Hague numbering and remove the term [FIG.]).
--Description of the Figures
1.1 is a perspective view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS;
1.2 is a front view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS;
1.3 is a back view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS;
1.4 is a first side view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS;
1.5 is a second side view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS;
1.6 is a top view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS;
1.7 is a bottom view of the SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE 
SYSTEMS. --


The descriptive statement following the figure descriptions and preceding the claim has been amended by the Examiner to read:
--The broken lines on the sole and at the top of the article depict environment and form no part of the claimed design.  The vertical broken line starting at the top center of the article depicts a seam of the SKI BOOT while the broken lines intersecting the seam and surrounding the surface shading depict a lace path, including a lace and lace guides, of the SKI BOOT.  These broken lines also form no part of the claimed design. —
The claim has been amended by the examiner as follows:
--We claim the ornamental design for a SKI BOOT HAVING MULTIPLE REEL BASED CLOSURE SYSTEMS substantially as shown and described.  --
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on Monday- Friday 8:00 AM- 5:00 PM AZT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on (570) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915